Case:17-15526-CDP Doc#:171 Filed:05/15/20                Entered:05/15/20 14:18:21 Page1 of 1




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO

  INRE:                                               CaseNo. 17-15526-CDP
                                                      Chapter 7
  Robert Joseph Bowers

  Debtor(s).

            ORDER ON MOTION FOR ABANDONMENT OF REAL PROPERTY

         THIS MATTER is before the Court on TOWD Point Mortgage Trust 2019-2, U.S. Bank
  National Association, as Indenture Trustee's (Movant) Motion for an order requiring the Chapter
  7 Trustee to abandon property of the bankruptcy estate described as follows:

                 ALL THE REAL PROPERTY, TOGETHER WITH IMPROVEMENTS, IF
                 ANY, SITUATE, LYING AND BEING IN THE COUNTY OF LARIMER AND
                 STATE OF COLORADO, DESCRIBED AS FOLLOWS:

                 LOT 4 UNIVERSITY ACRES FIRST SUBDIVISION, ACCORDING TO THE
                 RECORDED PLAT PLAT THEREOF CITY OF FORT COLLINS, COUTNY
                 OF LARIMER, STATE OF COLORADO.

                 Purported common address: 1501 Stover Street, Fort Collins, CO 80524

         The Court, having reviewed the motion, the Court's file, noting that no response to the
  motion was filed by the objection deadline set forth in the notice and being duly advised, hereby
  finds that Movant is an interested party, that the real property described above is of
  inconsequential or no value and benefit to the bankruptcy estate and that preservation of the
  same would be burdensome to the estate pursuant to 11 U.S.C §554(6) and Federal Rule of
  Bankruptcy Procedure Rule 6007(6).

         It is therefore ORDERED that the Chapter 7 Trustee shall abandon the property described
  below and that the property shall no longer be property of the estate pursuant to 11 U.S.C
  §554(6) and Federal Rule of Bankruptcy Procedure Rule 6007(6).


                                               BY THE COURT


                                                                              5/15/2020
                                               _________________________________
                                               Honorable Cathleen D. Parker
                                               United States Bankruptcy Court
                                               District of Colorado
